Citation Nr: 1809397	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as due to Agent Orange exposure, or as secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure or as secondary to the service-connected diabetes mellitus type II. 

3.  Entitlement to service connection for a skin disorder of the upper and lower extremities, claimed as due to Agent Orange exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to Agent Orange exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to Agent Orange exposure.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  This appeal is before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that a Board hearing was scheduled for November 2017, of which the Veteran was sent notice; however, the Veteran withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The current obstructive sleep apnea was not incurred in service, is not otherwise related to service including exposure to herbicide agents, and was not caused or aggravated by the service-connected PTSD.

2.  The nonservice-connected hypertension increased in severity proximately due to or the result of service-connected diabetes mellitus type II.




3.  The Veteran does not have a current skin disability of the upper and lower extremities. 

4.  The current bilateral upper and lower peripheral neuropathy disabilities are related to the Veteran's service-connected diabetes mellitus type II. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as due to exposure to herbicide agents in service, or as secondary to the service-connected PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for hypertension by way of aggravation secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

3.  The criteria for service connection for a skin disorder of the upper and lower extremities, to include as due to exposure to herbicide agents in service, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).






5.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by a letter dated June 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records and VA treatment records have been obtained, as have relevant private medical records identified by the Veteran.  VA also attempted to obtain Social Security Administration (SSA) disability records, but was informed that these records have been destroyed.  See August 2014 SSA response. 

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the claim for service connection for sleep apnea and a skin disorder of the upper and lower extremities decided herein.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his claimed disorders were incurred in service, were otherwise related to service, or secondary to a service-connected disability.  As discussed in detail below, there is no evidence of a current skin disability of the upper and lower extremities, and there is no competent or credible medical or lay evidence establishing an in-service incurrence or suggesting a nexus between the Veteran's sleep apnea and service or the service-connected PTSD, or any other evidence that would warrant obtaining a medical nexus opinion.  There is no indication (other than the Veteran's conclusory statements) that his claimed disorders are related to service or to a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Accordingly, the Board finds that no further development of the Veteran's claims for service connection on appeal is required, as there is no competent and credible evidence indicating that the Veteran's claimed disorders may be related to service or to a service-connected disability.

Finally, because the Veteran's claims for service connection for hypertension and bilateral upper and lower extremity peripheral neuropathy are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including cardiovascular disease and organic diseases of the central nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Sleep Apnea

The Veteran seeks service connection for sleep apnea, claimed as due to in-service exposure to herbicide agents or as secondary to the service-connected PTSD.  The record shows that the Veteran has been diagnosed with obstructive sleep apnea.  See, e.g., May 2015 VA treatment record. 

The record reflects that the Veteran served in Vietnam during the Vietnam Era, and is thus presumed to have been exposed to Agent Orange.

Service treatment records are negative for any complaints of, diagnoses of, or treatment for sleep apnea.  In a December 1971 service separation examination report, sleep apnea was not noted, and the Veteran did not report any symptoms of sleep apnea at service separation.  

The Board finds that the evidence weighs against a finding that sleep apnea was incurred in service, is otherwise related to service including exposure to herbicide agents, or was caused or aggravated by the service-connected PTSD.  The only evidence for any relationship between sleep apnea and service or the service-connected PTSD are the Veteran's statements of his belief that sleep apnea was caused by either herbicide agents or his service-connected PTSD.  As to herbicide agents, sleep apnea is not a disability for which presumptive service connection is available based on herbicide agent exposure. The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current sleep apnea was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  Beyond the Veteran's conclusory statements, however, there is no evidence in the record of any such relationship.  The Veteran has not provided any medical evidence that sleep apnea may be caused by exposure to herbicide agents.  Furthermore, the Veteran has not provided any evidence beyond his statements that his sleep apnea is related to the service-connected PTSD.  He has not explained any mechanism by which PTSD could cause or aggravate his current obstructive sleep apnea.  

The Board has also considered the Veteran's statements regarding his belief that his sleep apnea is related to service, or alternatively, to the service-connected PTSD.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sleep apnea is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose (such as with a sleep study), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current sleep apnea is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, and the Veteran is not shown to have the medical expertise required to provide an opinion linking his obstructive sleep apnea to herbicide agents or his service-connected PTSD.

For these reasons, the Board finds that the evidence weighs against a finding that sleep apnea is related to service, to include exposure to herbicide agents, or to the service-connected PTSD, and service connection is therefore denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



Service Connection for Hypertension

The Veteran seeks service connection for hypertension, claimed as due to in-service exposure to herbicide agents.  Alternatively, the Veteran claims that hypertension is secondary to the service-connected diabetes mellitus type II or PTSD disabilities.  The record reflects that the Veteran has been diagnosed with hypertension.

The Board finds that the evidence is in equipoise as to whether the Veteran's hypertension related to the service-connected diabetes mellitus type II.  The evidence includes an October 2014 VA diabetes mellitus examination.  The examination report includes the following question: "Has the Veteran's diabetes mellitus at least as likely as not (at least a 50 percent probability) permanently aggravated (meaning that any worsening of the condition is not due to natural progress) any of the following conditions?"  In answering this question, the VA examiner checked the box next to "hypertension" indicating an opinion that it is at least as likely as not that the Veteran's diabetes mellitus at least as likely as not aggravated his hypertension.  The Board finds that this opinion is highly probative evidence that the Veteran's hypertension related to the service-connected diabetes mellitus type II.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension increased in severity proximately due to, or the result of, service-connected diabetes mellitus type II.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 3.310(b).

Service Connection for a Skin Disorder of the Upper and Lower Extremities

The Veteran seeks service connection for a skin disorder of the upper and lower extremities, claimed as due to in-service exposure to herbicide agents.  As noted above, the Veteran's exposure to herbicide agents during service is presumed. 

The Board finds, however, that the evidence weighs against a finding of a current skin disability of the upper and lower extremities.  The record contains treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a skin disability of the upper and lower extremities at any point during, or immediately prior to, the appeal period.  In fact, VA treatment records show that, on numerous occasions, the Veteran denied symptoms of a skin disability and his skin was assessed as normal.  See, e.g., January 2015, March 2016, June 2016, January 2017, March 2017, and October 2017 VA treatment records.  The Veteran has not submitted any evidence of a skin disability of the upper and lower extremities, nor identified any medical evidence which would establish such.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed skin disability of the upper and lower extremities must therefore be denied.

Service Connection for Peripheral Neuropathy of Upper and Lower Extremities
  
The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities. 

The Board finds that the evidence is in equipoise as to whether the Veteran's bilateral upper and lower extremity peripheral neuropathy disabilities are related to the service-connected diabetes mellitus type II.  The evidence includes an October 2014 VA diabetic sensory-motor peripheral neuropathy examination report which shows that the Veteran was diagnosed with diabetic neuropathy of the bilateral upper and lower extremities.  The Board finds that the above-referenced diagnosis of diabetic neuropathy amounts to an opinion that the Veteran's bilateral upper and lower extremity peripheral neuropathy disabilities are related to the service-connected diabetes mellitus type II.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral upper and lower extremity peripheral is warranted as secondary to the service-connected diabetes mellitus type II.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 3.310.


ORDER

Service connection for sleep apnea, to include as due to in-service exposure to herbicide agents, or as secondary to the service-connected PTSD, is denied. 

Service connection for hypertension, by way of aggravation secondary to the service-connected diabetes mellitus type II, is granted. 

Service connection for a skin disorder of the upper and lower extremities, claimed as due to Agent Orange exposure, is denied.

Service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus type II, is granted. 

Service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus type II, is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


